UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7183


DEREK ANTOINE SMITH,

                     Petitioner - Appellant,

              v.

ERIK A. HOOKS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:19-cv-00291-MR)


Submitted: September 22, 2021                                     Decided: October 6, 2021


Before WILKINSON, HARRIS, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derek Antoine Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derek Antoine Smith seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. * The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S.

473, 484 (2000)).

       Limiting our review of the record to the issues raised in Smith’s informal brief and

supplemental informal briefs, we conclude that Smith has not made the requisite showing.

See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited




       *
          We previously remanded this case to the district court for the limited purpose of
enabling the court to determine whether Smith had shown excusable neglect or good cause
warranting an extension of the time to appeal. See Smith v. Hooks, 838 F. App’x 787 (4th
Cir. 2021) (No. 20-7183). On remand, the district court granted Smith an extension of time
to file a notice of appeal and deemed his notice of appeal timely filed.

                                             2
to issues preserved in that brief.”). Accordingly, we deny Smith’s motion for a certificate

of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            3